Citation Nr: 0909249	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-26 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for bone spurs of the 
left foot.

3.  Entitlement to service connection for bone spurs of the 
right foot.

4.  Entitlement to service connection for headaches, to 
include chronic fatigue syndrome, as a qualifying chronic 
disability under 38 C.F.R. § 3.317.  

5.  Entitlement to service connection for plantar fasciitis 
of the left foot.

6.  Entitlement to service connection for sinusitis, to 
include chronic fatigue syndrome, as a qualifying chronic 
disability under 38 C.F.R. § 3.317.  




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1985 to 
August 1989, for a week in January 1992, and from August 2004 
to November 2005, including service in the Persian Gulf from 
November 2004 to October 2005.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision.

At her hearing before the Board, the Veteran indicated that 
she wished to reopen her claim of entitlement to service 
connection for plantar fasciitis of the right foot.  As this 
issue has not been adjudicated it is referred to the RO for 
appropriate action.

The issues of bilateral pes planus, bone spurs of the right 
foot, plantar fasciitis of the left foot, headaches and 
sinusitis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

In a signed statement received in November 2008, the Veteran 
indicated that she wished to withdraw her appeal of the issue 
of entitlement to service connection for a bone spur of the 
left foot.


CONCLUSION OF LAW

Criteria for withdrawal of a Substantive Appeal by the 
Veteran of his claim of entitlement to service connection for 
a bone spur of the left foot have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a statement received in November 2008, the Veteran 
indicated that she wished to withdraw her appeal of the issue 
of entitlement to service connection for a bone spur of the 
left foot.  Under 38 U.S.C.A. § 7105, the Board may dismiss 
any appeal that fails to allege specific error of fact or law 
in the determination being appealed.  A Substantive Appeal 
may be withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
Veteran or by her authorized representative.  38 C.F.R. 
§ 20.204.  The Veteran has withdrawn her appeal with regard 
to the issue of entitlement to service connection for a bone 
spur of the left foot and, hence, there remain no allegations 
of errors of fact or law for appellate consideration with 
regard to that issue.  As such, the Board does not have 
jurisdiction to review the Veteran's claim of entitlement to 
service connection for a bone spur of the left foot and it is 
therefore dismissed.  


ORDER

Service connection for a bone spur of the left foot is 
dismissed. 

REMAND

At her hearing before the Board, the Veteran testified that 
her foot problems (including bilateral plantar fasciitis, 
bilateral pes planus, and bone spurs of the right foot) had 
arisen before her last period of service (2004-2005), but she 
asserted that during this last period of service all of the 
foot conditions either became symptomatic or worsened.  

Service treatment records show that in April 2000, the 
Veteran's feet were found to be normal.  In 2002, the Veteran 
had bone spur surgery on her right foot in Tennessee.  While 
in service, the Veteran complained of fallen arches and a 
bone spur in June 2005 and it was noted that she had been 
using arch supports which had been unhelpful.  The Veteran 
was also diagnosed with plantar fasciitis and pes planus of 
the right foot.  

VA treatment records and the Veteran's testimony demonstrate 
that she is currently having significant difficulty with her 
feet.  However, to date, no examination has been provided to 
assess whether the Veteran's foot problems were aggravated by 
her time in service.  Additionally, pertinent medical records 
appear to still be missing from the Veteran's claims file.  
These should be obtained. 

In addition to her foot related complaints, the Veteran 
testified at a hearing before the Board that she had 
recurring headaches on occasion, but she was unable to state 
whether or not they were always accompanied by sinus 
congestion, and she was unsure whether she had ever actually 
been assessed with a headache condition.  The Veteran was 
also uncertain what triggered her headaches, be it sinus 
congestion, her psychiatric disability, or some unknown 
trigger. 

In September 2005, the Veteran completed a post-deployment 
health assessment in which she reported currently having 
headaches.  However, following service, it was noted at a 
July 2006 VA examination that while the Veteran had developed 
headaches in conjunction with ear and sinus conditions while 
in Iraq, the condition had resolved with treatment, and no 
headache complaints were voiced at the examination.

While no headaches were voiced in 2006, the Veteran has 
testified that she continues to have headaches; and in at 
least one VA treatment record (September 2006) following the 
VA examination, the Veteran has complained about the presence 
of headaches.  As such, an examination should be provided to 
determine whether she has a chronic headache condition, and, 
if so, what its etiology is.

The Veteran contends that she developed chronic sinusitis as 
a result of her time in service.  Service treatment records 
reveal that prior to her last tour of active duty the Veteran 
had no sinus problems.  For example, she denied having any 
history of sinusitis on a medical history survey in September 
1989; in March 1997, she denied having any current medical 
problems; and in April 2000 the Veteran's sinuses were found 
to be normal.  Nevertheless, the Veteran reported having 
problems with her sinuses while serving in the Persian Gulf 
where she was stationed from November 2004 until October 
2005.  For example, the Veteran was treated for sinusitis in 
December 2004; and, in October 2005, the Veteran complained 
of sinus issues following deployment in the Persian Gulf.  At 
a VA examination in July 2006, the Veteran's sinuses were 
found to be normal.  

In April 2007, the Veteran presented for treatment 
complaining of sinus and nasal congestion; and in both June 
and July 2007, she was assessed as having acute sinusitis.  
Further, sinusitis was added to the Veteran's computerized 
list of active problems in January 2008; however, the 
notation appears to only have been inserted once, as 
subsequent lists have replaced the sinusitis listing with 
acute bronchitis.  At the Board hearing, she testified that 
she felt she had chronic sinus problems.  

In light of the above, the Board concludes that after all 
pertinent records have been obtained, the Veteran must be 
afforded appropriate VA examinations to determine whether her 
claimed conditions are related to or had their onset in 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Tennessee National Guard 
and request any medical treatment records 
in their possession regarding the Veteran; 
and if no records are located there, 
contact the National Personnel Records 
Center (NPRC) with the same request.

2.  Obtain VA treatment records from April 
2000 to August 2004, including the records 
addressing the Veteran's bone spur surgery 
in 2002.

3.  Then, schedule the Veteran for an 
examination of her feet.  The examiner 
should be provided with the Veteran's 
claims file and asked to fully review it 
prior to conducting the examination.  The 
examiner should determine whether any of 
the Veteran's pre-existing foot 
disabilities (including bilateral plantar 
fasciitis, bilateral pes planus, and bone 
spurs of the right foot) underwent a 
permanent increase in severity during the 
Veteran's last period of service (2004-
2005).  If such a conclusion is reached, 
the examiner should provide an opinion as 
to whether the increase in severity was 
due to the natural progress of the 
disease.  The rationale for all opinions 
expressed should be provided.

4.  Schedule the Veteran for an 
appropriate VA examination.  The examiner 
should be provided with the Veteran's 
claims file and asked to fully review it 
prior to conducting the examination.  The 
examiner should determine whether the 
Veteran has a headache disorder and/or 
sinusitis; and, if so, he/she should opine 
whether it is as likely as not that any 
headache or sinus disability either was 
caused by or began during the Veteran's 
military service.  In doing so, the 
examiner must state whether the Veteran's 
complaints of headaches and sinus problems 
are attributable to a known clinical 
diagnosis.  In offering these assessments, 
the examiner must comment on the Veteran's 
report of symptoms since service.  All 
findings and conclusions should be set 
forth in a legible report.

5.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran 
and her representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


